DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Pat 5,968,011) in view of Douglas (PG PUB 2004/0260235).
Re claim 1, Larsen discloses a needle hub (as seen in Fig 18) comprising: a core mounting structure (labeled in annotated Fig A below); a needle 14 (Fig 18) fixedly attached to the core mounting structure (as seen in Fig 18) for insertion into a patient (as seen in Fig 5); and an actuation lever 16 (Fig 18) cantilevered at a central portion of 
Douglas, however, teaches a needle hub 200 (Fig 1) comprising: a core mounting structure (from which actuation levers 230 extend from in Fig 9); a first panel and a second panel (formed by structure 220, Fig 4; both labeled in annotated Fig B below) connected to the core mounting structure with an opening (labeled in annotated Fig B below) formed between the first panel and the second panel (as seen in Fig 5); and an actuation lever 230 (Fig 1) disposed within the opening (as seen in Fig 5); wherein the panels extend further than a latch 231 (Fig 1) of the actuation lever (as seen in Fig 1) and are configured to promote stability of the needle hub during attachment of the latch to a medical device (as seen in Fig 4) for the purpose of 
One of ordinary skill in the art would recognize that once modified to include the panels of Douglas, Larsen’s needle would extend distally further than the panels since the needle extends past the medical device (as seen in Fig 5) while the panels do not. 



    PNG
    media_image1.png
    721
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    548
    media_image2.png
    Greyscale

Re claim 2, Larsen discloses a second actuation lever 16 (Fig 18) cantilevered at a central portion thereof from the core mounting structure and having an actuation button disposed at a proximal free end and a latch disposed at a distal free end (as seen in Fig 18, both levers 16 are of the same structure), wherein the first actuation lever and second actuation lever are configured to releasably couple the needle hub to a medical device (it is noted that the phrase “are configured to releasably couple the needle hub to a medical device” is a functional limitation and, thus, “a medical device” is not part of the claimed invention; this limitation is met in view of Col 4, Lines 55-59).
Re claim 3, Larsen as modified by Douglas in the rejection of claim 1 above discloses that distal ends of the first and second panels are configured to engage an upper surface of the medical device (it is noted that the phrase “are configured to engage an upper surface of the medical device” is a functional limitation and, thus, “an 
Re claim 10, Larsen discloses that the needle is sharpened (as seen in Fig 5,18).
Re claim 11, Larsen discloses that the needle hub is configured for coaxial insertion of the needle and a cannula of the medical device into a patient (it is noted that the phrase “is configured for coaxial insertion of the needle and a cannula of the medical device into a patient” is a functional limitation and, thus, “a needle”, “the medical device” and “a patient” are not part of the claimed invention; this limitation is met in view of Fig 5,7).  
Claims 4-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Pat 5,968,011)/Douglas (PG PUB 2004/0260235) in view of Griffiths et al. (PG PUB 2012/0029483).
Re claim 4, Larsen as modified by Douglas discloses an insertion device (Fig 5 of Larsen) comprising: a needle hub according to claim 1 (as seen in the rejection of claim 1 above); and Page 2 of 6Appl. No. 16/329,588Reply to April 19, 2021 office actionan infusion set base 1+2 (Fig 5,8) including: a base portion (labeled in annotated Fig C below); a central post (labeled in annotated Fig C below) extending from the base portion of the infusion set base (as seen in Fig 8 and Fig C below); a head 2 (Fig 8) disposed at a proximal end of the post (as seen in Fig 8 and Fig C below); and an undercut formed by the post and head (as seen in Fig 8 and Fig C below), wherein the actuation lever engages the undercut of the infusion set base to removably engage the needle hub with the infusion set base (Col 4, Lines 55-57). 
Griffiths, however, teaches an insertion device (as seen in Fig 4B) comprising a needle hub 10 (Fig 4B) having two panels (formed by structure 12, one facing out of the page in Fig 4B and the other extending into the page in Fig 4B and comprising connector 16, as seen in Fig 4B) and an actuation lever 14 (Fig 4B) therebetween and an infusion set base 20 (Fig 4B) having a base portion 22 (Fig 4B), wherein when the needle hub is assembled with the infusion set base, the two panels engage the base portion (as seen in Fig 11 via motion limiters 80, Para 67) for the purpose of limiting the pitch of the needle hub (Para 67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Larsen/Douglas to include the two panels so that they engage the base portion, as taught by Griffiths, for the purpose of limiting the pitch of the needle hub (Para 67). 

    PNG
    media_image3.png
    335
    844
    media_image3.png
    Greyscale

Re claim 5, Larsen discloses that the latch is configured to removably engage the undercut of the infusion base (Col 5, Lines 55-59; as seen in Fig 5).
Re claim 6, Larsen discloses a second actuation lever 16 (Fig 18) pivotally connected to the core mounting structure (as seen in Fig 18).
Re claim 6, Larsen discloses a latch 17 (Fig 18) disposed at a distal free end of the second actuation lever (as seen in Fig 18) for removably engaging the undercut of the infusion set base (Col 5, Lines 55-59; as seen in Fig 5).
Re claim 8, Larsen discloses that at least a portion of the needle is disposed in a needle cavity defined by the core mounting structure (as seen in Fig 7) for inserting into a patient's skin (it is noted that the phrase “for inserting into a patient’s skin” is a functional limitation; this limitation is met in view of Fig 7).
Re claim 12, Larsen discloses a cannula 13 (Fig 5,7) depending distally from the base portion (as seen in Fig 7), wherein when the needle hub is assembled with the infusion set base, the needle extends distally beyond a distal end of the cannula (as seen in Fig 5,7).
Re claim 13, Larsen discloses that the needle is sharpened (as see in Fig 5) and extends through the cannula (as seen in Fig 5, 7) for insertion of the needle and the cannula into a patient (it is noted that the phrase “for insertion of the needle and the cannula into a patient” is a functional limitation; this limitation is met in view of Fig 5,7).
Re claim 14, Larsen discloses that the needle is coaxial with the cannula (as seen in Fig 5,7).

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but are not persuasive. 
On the first page of the Remarks, Applicant states that “it is unclear that the first and second panels of Douglas […] even contact the medical device” and therefore “it is of the needle hub. One of ordinary skill in the art would recognize that since the addition of panels to Larsen’s needle hub prevents significant access to the medical device by surrounding almost the entirety of the medical device (as seen in Fig 4), this promotes stability of the needle hub during attachment because it prevents misalignment of the needle hub with the medical device more than if such panels were not present (i.e. in the absence of the panels, the needle hub is more likely to not centrally align with the medical device). Therefore, this argument is not persuasive.
On the second page of the Remarks, Applicant states that “Larsen already has a top element 2 that prevents significant access to the device” and that “the insertion needle […] is removed after insertion” and, therefore, “the Examiner has provided no reasoning as to why one skilled in the art would go to the added expense and effort of modifying the device [of] Larsen to duplicate an existing function of another element of the device of Larsen, particularly when the modified element is intended to be disposed of after insertion, and would provide no additional prevention of access to the device even before insertion”, the Examiner respectfully disagrees. Regarding Applicant’s assertion that top element 2 “prevents significant access to the device”, the Examiner notes that element 2 is not intended to be a part of the needle hub but is itself a “medical device” that the needle hub attaches to; therefore, top element 2 of Larsen does not provide the same function as the panels of Douglas. Therefore, this argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783